United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3621
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Roland Rogers,                            *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: February 3, 1998
                                Filed: February 12, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Roland Rogers pleaded guilty to possessing crack cocaine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and to possessing
cocaine with intent to distribute, in violation of section 841(a)(1). Although Rogers
objected to the use of the Guidelines for crack cocaine, rather than for cocaine, arguing
the heightened crack cocaine penalties violated his Fifth Amendment right to equal
protection, the district court1 denied the objection and sentenced Rogers to two



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
concurrent terms of 121 months imprisonment, and five years supervised release.
Rogers now appeals, and we affirm, because Rogers&s challenge is foreclosed by our
prior decisions upholding the constitutionality of the 100-to-1 ratio. See, e.g., United
States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir. 1996) (per curiam); United States v.
Jackson, 67 F.3d 1359, 1367 (8th Cir. 1995), cert. denied, 116 S. Ct. 1684 (1996).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-